DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 03/21/2022:
Claims 1, 19 and 20 have been amended. 
Claims 15-18 have been withdrawn. 
Claims 21-23 have been newly added.
The previous prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10-14 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0133028 to Saito in view of US Patent Application Publication 2016/0226092 to Nishiyama et al.
With respect to claim 1, Saito teaches a fuel cell, comprising: 
a cell stack 110a comprising a plurality of unit cells stacked in a first direction; 
a first end plate 150a comprising a guide through-hole 151a formed therein, the first end plate 150a being disposed on one end of two ends of the cell stack 110a; 
a second end plate 160a comprising a guide support hole 161a formed therein, the guide support hole 161a overlapping the guide through-hole 151a in the first direction, the second end plate 160a being disposed on an opposite end of the two ends of the cell stack 110a; and 
an enclosure surrounding a side portion between the two ends of the cell stack 110a together with the first end plate 150a and the second end plate 160a, 
wherein the enclosure comprises a body 200a surrounding the side portion of the cell stack and first and second ends coupled to the first end plate 150a and the second end plate 160a, respectively, and 
wherein the cell stack 110a includes at least one guide receiving recess (Saito: Sections [0009]-[0011] and [0040]-[0048]; Figs. 5-7). 

Saito discloses the claimed invention except for the enclosure being formed as a unitary structure.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the displacement preventing member 200a on the periphery of the cell laminate are formed as a unitary structure in order to increase the rigidity of the structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Saito does not teach the limitation, “wherein the at least one guide receiving recess is disposed at an outer surface of the side portion of the cell stack being spaced apart from corners of the cell stack.”
However, Nishiyama et al. teach a fuel cell stack 14 comprising a plurality of unit cells stacked 12 in a first direction; a first end plate 20a comprising a hole (a guide through-hole) for a screw 27 formed therein, the first end plate 20a being disposed on one end of two ends of the cell stack 14; a second end plate 20b comprising another hole (a guide support hole) for another screw 27 formed therein, the another hole (the guide support hole) for the screw 27 on the second plate 20b overlapping the hole (the guide support hole) for the screw 27 on the first plate 20a in the first direction, the second end plate 20b being disposed on an opposite end of the two ends of the cell stack 14; and wherein the cell stack 14 includes at least one guide receiving recess 58a, 58b; wherein the at least one guide receiving recess 58a, 58b is disposed at an outer surface of the side portion of the cell stack 14 being spaced apart from corners of the cell stack 14 (Nishiyama et al.: Section [0043]; Fig. 2). The particular rearrangement of guide receiving recess was held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Saito with the above teaching from Nishiyama et al. with the motivation of having a means such the guide receiving recess could be formed at any position of the battery stack for the same purpose.

With respect to claim 2, Saito discloses the claimed invention except for the second end plate and the enclosure are integrally formed with each other.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second end plate and the enclosure are integrally formed with each other, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

With respect to claim 10, Saito teaches the fuel cell, wherein the side portion of the cell stack comprises: 
a top side (a first side portion) in which a first manifolds is disposed; 
a bottom side (a second side portion) in which a second manifold is disposed, a bottom side (the second side portion) being disposed opposite the top side (the first side portion) in a second direction that is different from the first direction; and 
a front side (a third side portion) and the rear side (a fourth side portion) disposed opposite each other in a third direction that intersects the first direction and the second direction, and 
wherein the enclosure further comprises manifold holes M1 to M6 (at least one support through-hole) formed therein, the manifold holes M1-M6 (the support through-hole) penetrating the L-shaped bent portions 534, 544 (the rigidity-enhancing part) and the body 200a and facing at least one of the third side portion or the fourth side portion (Saito: Sections [0009]-[0011] and [0040]-[0048]; Figs. 5-7).

With respect to claim 11, Saito teaches the fuel cell, wherein the guide support hole 161a formed in the second end plate 160a comprises a first guide support hole 161a overlapping a first space, defined between the front side (the third side portion) of the cell stack 110a and the enclosure, in the first direction (Saito: Sections [0009]-[0011] and [0040]-[0048]; Figs. 5-7).

With respect to claim 12, Saito teaches the fuel cell, wherein the guide through-hole 151a formed in the first end plate 150a comprises at least one of: a first guide through-hole 151a overlapping a first space, defined between the front side (the third side portion) of the cell stack 110a and the enclosure, in the first direction (Saito: Sections [0009]-[0011] and [0040]-[0048]; Figs. 5-7). 

With respect to claim 13, Saito teaches the fuel cell, wherein an outer surface of the top side (the first side portion) of the cell stack 110a and the enclosure 200a are spaced apart from each other by a first distance, wherein an outer surface of the bottom side (the second side portion) of the cell stack 110a  and the enclosure 200a are spaced apart from each other by a second distance, wherein an outer surface of the front side (the third side portion) of the cell stack 110a and the enclosure 200a are spaced apart from each other by a third distance, wherein an outer surface of the rear side (the fourth side portion) of the cell stack 110a and the enclosure 200a are spaced apart from each other by a fourth distance (Saito: Sections [0009]-[0011] and [0040]-[0048]; Figs. 5-7).
Saito discloses the claimed invention except for each of the first distance and the second distance is shorter than the third distance or the fourth distance.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to each of the first distance and the second distance is shorter than the third distance or the fourth distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

With respect to claim 14, Saito teaches the fuel cell, wherein each of the front side (the third side portion) and the rear side (the fourth side portion) of the cell stack comprises the guide-receiving recess formed therein, the guide-receiving recess facing an inner surface of the enclosure 200a and extending in the first direction (Saito: Sections [0009]-[0011] and [0040]-[0048]; Figs. 5-7).

With respect to claim 19, Saito teaches the fuel cell, further comprising polyurethane sheet 210a (at least one insulating support member) disposed between an outer surface of the cell stack 110a and an inner surface of the enclosure 200a (Saito: Sections [0009]-[0011] and [0040]-[0048]; Figs. 5-7).

With respect to claim 20, Saito teaches a fuel cell, comprising: 
a cell stack 110a comprising a plurality of unit cells stacked in a first direction; 
a first end plate 150a comprising a guide through-hole 151a formed therein, the first end plate 150a being disposed on one end of two ends of the cell stack 110a; 
a second end plate 160a comprising a guide support hole 161a formed therein, the guide support hole 161a overlapping the guide through-hole 151a in the first direction, the second end plate 160a being disposed on an opposite end of the two ends of the cell stack 110a; and 
an enclosure surrounding a side portion between the two ends of the cell stack 110a together with the first end plate 150a and the second end plate 160a, 
a stud 121a and the bolts 122a (a guide member) coupled to a guide support hole 161a of a second end plate 160a, wherein the stud 121a and bolts 122a (the guide member) has a greater length than the enclosure 200a in a first direction,
wherein the enclosure comprises a body 200a surrounding the side portion of the cell stack and first and second ends coupled to the first end plate 150a and the second end plate 160a, respectively (Saito: Sections [0009]-[0011] and [0040]-[0048]; Figs. 5-7). 

Saito discloses the claimed invention except for the enclosure being formed as a unitary structure.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the displacement preventing member 200a on the periphery of the cell laminate are formed as a unitary structure in order to increase the rigidity of the structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Saito does not teach the limitation, “wherein the at least one guide receiving recess is disposed at an outer surface of the side portion of the cell stack being spaced apart from corners of the cell stack.”
However, Nishiyama et al. teach a fuel cell stack 14 comprising a plurality of unit cells stacked 12 in a first direction; a first end plate 20a comprising a hole (a guide through-hole) for a screw 27 formed therein, the first end plate 20a being disposed on one end of two ends of the cell stack 14; a second end plate 20b comprising another hole (a guide support hole) for another screw 27 formed therein, the another hole (the guide support hole) for the screw 27 on the second plate 20b overlapping the hole (the guide support hole) for the screw 27 on the first plate 20a in the first direction, the second end plate 20b being disposed on an opposite end of the two ends of the cell stack 14; and wherein the cell stack 14 includes at least one guide receiving recess 58a, 58b; wherein the at least one guide receiving recess 58a, 58b is disposed at an outer surface of the side portion of the cell stack 14 being spaced apart from corners of the cell stack 14 (Nishiyama et al.: Section [0043]; Fig. 2). The particular rearrangement of guide receiving recess was held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Saito with the above teaching from Nishiyama et al. with the motivation of having a means such the guide receiving recess could be formed at any position of the battery stack for the same purpose.


With respect to claim 21, Saito teaches the fuel cell, wherein the side portion of the cell stack 110a comprises: a first side portion and a second side portion disposed opposite each other in a second direction that is different from the first direction; and a third side portion and a fourth side portion disposed opposite each other in a third direction that intersects the first direction and the second direction, and wherein the corners of the cell stack comprises: a first corner between the first side portion and the fourth side portion; a second corner between the fourth side portion and the second side portion; a third corner between the second side portion and the third side portion; and a fourth corner between the third side portion and the first side portion (Saito: Sections [0009]-[0011] and [0040]-[0048]; Figs. 5-7).

With respect to claim 22, Saito does not teach, but Nishiyama et al. teach the fuel cell, wherein the outer surface at which the at least one guide receiving recess 58a is disposed comprises at least one of a first outer surface of the fourth side portion disposed between the first corner and the second corner; or a second outer surface of the third side portion disposed between the third corner and the fourth corner (Nishiyama et al.: Section [0043]; Fig. 2). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Saito with the above teaching from Nishiyama et al. with the motivation of having a means such the guide receiving recess could be formed at any position of the battery stack for the same purpose.

With respect to claim 23, Saito does not teach, but Nishiyama et al. teach the fuel cell, wherein a first manifold 44a is disposed at the first side portion, wherein a second manifold 44a is disposed at the second side portion, the second manifold 44a and the first manifold 44b being opposite to each other in the second direction, and wherein the at least one guide receiving recess 5a is not overlapped with the first and second manifolds 44a in the third direction (Saito: Sections [0009]-[0011] and [0040]-[0048]; Figs. 5-7).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Saito with the above teaching from Nishiyama et al. with the motivation of having a means such the guide receiving recess could be formed at any position of the battery stack for the same purpose.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0133028 to Saito in view of US Patent Application Publication 2016/0226092 to Nishiyama et al. in further view of US Patent Application Publication 2005/0255342 to Lee et al.
With respect to claims 3-6 and 9, Saito does not teach the fuel cell, wherein the enclosure further comprises a rigidity-enhancing part disposed between the first and second ends of the body, wherein a first distance between the first end of the body and the rigidity-enhancing part is same as a second distance between the second end of the body and the rigidity-enhancing part, wherein the rigidity-enhancing part is disposed in a strap shape on the body, wherein the rigidity-enhancing part is disposed on at least one of an inner surface or an outer surface of the body, wherein the rigidity-enhancing part has a first thickness greater than a second thickness of the body.
However, Lee et al. teach a fuel cell system includes a housing 53 and a cover 54 (enclosure) having a L-shaped bent portions 534, 544 (a rigidity-enhancing part) disposed between the first and second ends of the housing 53 and cover 54 (the body), wherein a first distance between the first end of the housing 53 (the body) and the L-shaped bent portions 534, 544 (the rigidity-enhancing part) is same as a second distance between the second end of the cover 54 (the body) and the L-shaped bent portions 534, 544 (the rigidity-enhancing part), wherein the L-shaped bent portions 534, 544 (the rigidity-enhancing part) is disposed in a strap shape on the housing 53 and the cover 54 (the body), wherein the L-shaped bent portions 534, 544 (the rigidity-enhancing part) is disposed on an outer surface of the housing 53 and the cover 54 (the body), wherein the L-shaped bent portions 534, 544 (the rigidity-enhancing part) has a first thickness greater than a second thickness of the housing 53 and the cover 54 (the body) (Lee et al.: Sections [0067]-[0068]; Figs. 6A and 6B).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Saito with the teaching above from Lee et al. with the motivation of having a means such the L-shaped bent portions 534, 544 holds the enclosure in place.

With respect to claim 7, Lee et al. disclose the claimed invention except for the body and the rigidity-enhancing part are integrally formed with each other.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the body and the rigidity-enhancing part are integrally formed with each other, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

With respect to claim 8, Saito does not teach the fuel cell, further comprising: an air intake member configured to suction first air that has circulated in an internal space between the enclosure and the cell stack, wherein any one of the guide support hole and the guide through-hole corresponds to an inlet suctioning second air from an outside into the internal space between the enclosure and the cell stack, and wherein a remaining one of the guide support hole and the guide through-hole corresponds to an outlet discharging the first air to the air intake member. 
However, Lee et al. teach a fuel cell system further comprising: an air supply unit 40 (an air intake member) configured to suction first air that has circulated in an internal space between the enclosure 200a and the cell stack 110a, wherein an inlet 112 (the guide support hole) corresponds to an inlet suctioning second air from an outside into the internal space between the enclosure 200a and the cell stack 110a, and wherein an outlet 114 corresponds to an outlet discharging the first air to the air intake member (Lee et al.: Section [0069]; Fig. 8A).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Saito with the teaching above from Lee et al. with the motivation of having a means such the air supply unit supplies the air to the fuel cell system.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        6/7/2022